Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 6 October 1822
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Philadelphia 6 Octbr 1822
				
				Still in this City I again write you and probably for the last time until I get home—Your last Letter pleased me very much I discovered more attention to composition and an easier and more correct style than in any before received—Your time will now however be so constantly occupied that you will have but little leisure to form a continued correspondence with me but I shall expect to hear from you whenever you can write without inconvenience and John must be more punctual than he has been during the vacation for even the Shafts of Cupid must not estrange him from his Mother—I have passed a couple of weeks at Borden Town with Mrs. Hopkinson’s family and became acquainted with Joseph Bonaparté who was most kind and attentive to me during my stay—He told me that his nephew young Bonaparté was in College and I understood was your Classmate. he is said to be a very fine young man and it would give me great pleasure if by your civilities to him you would in some measure repay my debt to his Uncle to whom I fear I shall have no opportunity of returning the civilities which he literally showered upon me during my stay in his delightful neighbourhood—Your Class is much encreased I understand and by some good students this will operate on you so as to produce emulation and urge you to  work for distinction because you must desire to equal your competitors—I like your observations exceedingly on the subject of Miss Q. and your Brother they show a correct and accurate idea of what ought to be and I have always regretted the tendency to the contrary which has frequently manifested itself when opportunity has offered to betray this evil propensity in others—Had you however acquired your early notions in the narrow sphere in which theirs were imbibed you would in all probability have felt the same degrading attachments—Time will correct this evil and you will be very much surprized at the change in George which threatens to run from one extreme to the other—God Bless you both my Son’s may you be as hap the wishes of your most affectionate Mother  you will ever be the prayer of
				
					L C Adams.
				
				
			